Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 23, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  161576                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 161576
                                                                     COA: 352345
                                                                     Saginaw CC: 16-042448-FH
  ISAAC LAWRENCE BOWLING,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 1, 2020 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the defendant’s sentence and REMAND this case to the
  Saginaw Circuit Court to conduct a juvenile sentencing hearing to determine if the
  defendant should be sentenced as an adult or as a juvenile. MCR 6.931(A); MCL 769.1(3).
  We further ORDER the Saginaw Circuit Court to determine whether the defendant is
  indigent, and if so, to appoint counsel.

         The defendant has demonstrated good cause for failure to raise such grounds
  previously due to appellate counsel’s failure to raise the issue on direct appeal. MCR
  6.508(D)(3)(a). The defendant has also demonstrated that his sentence is invalid. MCR
  6.508(D)(3)(b)(iv). The circuit court obtained jurisdiction over the defendant, who was
  sixteen years old at the time of the offenses, under the automatic waiver statute. MCL
  600.606. The defendant was not convicted of one of the offenses listed at MCL
  769.1(1)(a)-(l). Therefore, the circuit court erred by failing to hold a dispositional hearing
  as required by MCL 769.1(3). Further, it appears that the prosecutor has conceded that a
  juvenile sentencing hearing was required.

        In all other respects, leave to appeal is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D).

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2020
           a1216
                                                                                Clerk